Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/693,538 filed 11/25/2019 is in response to Applicant’s arguments/remarks dated 02/19/2021 and also to information disclosure statement dated 01/12/2021; 02/19/2021 and 04/19/2021. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 02/19/2021 Applicant has amended the claims of the application
The status of the claims stand as follows:
Currently amended 		1, 7-8, 15
Original 			2-6, 9-14
4.3	New 				16-20
Claims 1-20 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claims 1-8, 10, 13-15 rejected under 103 over Kobayashi (JP 2007-294111) has been withdrawn in view of applicant’s arguments and remarks. 
Similarly the rejection of Claims 9  under 103 over Kobayashi and Simonton (U.S. Patent 4,554,226)  and the rejection of claims 11 and 12 rejected under 103 over Kobayashi in view of Higuchi et al. (JP 2008-262825) have also been withdrawn. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021; 02/19/2021 and 04/19/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14, 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 7-9, 11-12, 19 of U.S. Patent No. 10,804,506 (Application No. 15/433,654). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and Patent “506 recited similar button cells comprising metal housing including metal housing or compartments with parallel planar top and bottom regions; the housing have a height to diameter ratio less than one; an electrode separator assembly comprising provided in the form of winding, end side of which facing in the direction of the planar bottom and top regions of the metal housing; the electrode separator winding assembly has an open cavity; a negative and positive electrodes current collectors in the form of metal foils and having uncoated portions; first and second metal conductors electrically connecting the current collectors and the metal housing; the metal conductors attached by welding to the planar region of housing and the uncoated portion of the current collectors; and where the button cell is configured as a secondary lithium ion battery. 
Claim 1-8, 10, 11, 16, 17, 18, 19 of the instant application recite the limitations of a button cells comprising metal housing including two metal housing compartments with parallel planar top and bottom regions  and electrically insulated from each other; the housing have a height to diameter ratio less than one; an electrode separator assembly comprising provided in the form of winding, end side of which facing in the direction of the planar bottom and top regions of the metal housing; the electrode separator winding assembly has an open cavity recited in dependent claim 8; a negative and positive electrodes current collectors in the form of metal foils and having uncoated portions; first and second metal conductors electrically connecting the current collectors and the metal housing; the metal conductors attached by welding to the planar region of housing and the uncoated portion of the current collectors; and where the button cell is configured as a secondary lithium ion battery. The above limitations are also recited in Claim 1, 3 and 10 of the Patent ‘506. 
Claim 9 of the instant application recite the limitation an insulating tape adhesively bonded to a side of one of the metal conductors similar to the limitation of Claim 2 and 12 of Patent ‘506. 
Claim 12 of instant application recite the limitation wherein the open cavity is defined by the inner region of the winding is laterally unobstructed by a winding core included in Claim 11 of Patent ‘506. 
Claim 13 of instant application recite the limitation wherein the first and second metal conductors connected to the planar regions is aligned axially at 90 degree to the winding direction and folded 90 degree to bear flat on an end side of the winding, also recited in Claim 7, 8, 17 and 18 of Patent ‘506.
Claim 14 of instant application recite limitation wherein the outer side of the winding is protected by an insulating film, also recited in Claim 19 of Patent ‘506. 
Claim 20 of instant application recite limitation wherein the metal foil has a thickness in range of 5 µm to 100 µm, also included in Claim 11 of Patent ‘506. 
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,799,858 (Application No. 13/378,117); hereafter Patent ‘858. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and Patent “506 recited similar methods of producing button cells. 
Response to Argument
In the response filed on 02/19/2021 Applicant traverses the rejection of claims 1-8, 10, and 13-15 under 103 over Kobayashi JP 2007-294111 and the rejection of claim 9 over Kobayashi and Simonton (U.S. Patent 4,554,226) and the rejection of claim 11 and 12 over Kobayashi and Higuchi (JP 2008-262825) presented in the previous non-final Office Action dated 11/30/2020. Applicant argues that the reference of Kobayashi does not disclose the limitations of Claim 1 wherein the current collector include an uncoated section  disposed between two coated sections and the metal foil conductor is welded to the uncoated sections (Remarks page 9-10). Applicant also argues that the proposed modification of Kobayashi would not be obvious to relocate the current sending part 1c and 2c from end portion to intermediate portion as it would necessitate a complete redesign of Kobayashi’s battery. Applicant argues that Kobayashi does not disclose all the feature of the claimed button cell and the modification of Kobayashi is non-obvious and would result in modification in the design of the cell of Kobayashi (Remarks page 10-12). In view of Applicant’s explanation and discussion and after reviewing the applied references Examiner agrees with Applicant’s argument. Consequently, the previously presented rejection of the claims has been withdrawn as presented above in this Office Action. 
Upon further consideration a double patenting rejection of the instant application over U.S. Patent   U.S. Patent No. 10,804,506 and U.S. Patent No. 9,799,858 is made and presented in this Office Action. 
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722